              Case 2:20-cv-00042-BJR Document 9 Filed 06/05/20 Page 1 of 3




 1                                                         District Judge Barbara J. Rothstein

 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11
12 ALEMSEGHED MUSSIE TESFAMICAL,                    CASE NO. 20-cv-0042-BJR

13                                                  STIPULATION AND ORDER OF
                                Plaintiff,
                                                    DISMISSAL WITH PREJUDICE
14                       v.
15 CHAD WOLF, et al.,
16
                                Defendants.
17
18
           The above-captioned action having been resolved, as U.S. Citizenship and
19
20 Immigration Services approved Mr. Tesfamical’s application to adjust his status to lawful
21 permanent resident on May 28, 2020. All parties, through their undersigned counsel and
22
   respective attorneys of record, now hereby stipulate to the dismissal with prejudice of the
23
24 above-captioned action, with each party to bear their own fees or costs.
25 //
26
   //
27
   //
28
   //
     STIPULATION AND ORDER OF DISMISSAL                             UNITED STATES ATTORNEY
     C20-0042 BJR - 1                                               700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
             Case 2:20-cv-00042-BJR Document 9 Filed 06/05/20 Page 2 of 3




1
2 DATED this 3rd day of June, 2020.
3
                                          BRIAN T. MORAN
4                                         United States Attorney
5
                                          /s/ Michelle R. Lambert
6                                         MICHELLE R. LAMBERT, NYS #4666657
7                                         Assistant United States Attorney
                                          United States Attorney’s Office
8                                         1201 Pacific Avenue, Suite 700
9                                         Tacoma, Washington 98402
                                          Phone: 206-428-3824
10                                        Email: michelle.lambert@usdoj.gov
11                                        Attorneys for Defendants

12
                                          s/ Matt Adams
13
                                          Matt Adams, WSBA No. 28287
14
                                          s/ Aaron Korthuis
15
                                          Aaron Korthuis, WSBA No. 53974
16
                                          s/ Chris Collado
17
                                          Chris Collado, WSBA No. 53998
18
                                          NORTHWEST IMMIGRANT
19
                                          RIGHTS PROJECT
20                                        615 Second Ave., Ste 400
                                          Seattle, WA 98104
21
                                          (206) 957-8611
22                                        matt@nwirp.org
                                          aaron@nwirp.org
23
                                          chrisc@nwirp.org
24                                        Attorneys for Plaintiff
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                        UNITED STATES ATTORNEY
     C20-0042 BJR - 2                                          700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
               Case 2:20-cv-00042-BJR Document 9 Filed 06/05/20 Page 3 of 3




1
2                                             ORDER
3
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
4
     is GRANTED for the reasons set forth in the Stipulation. The case is dismissed with
5
     prejudice, with each party to bear their own fees or costs.
6
            SO ORDERED.
7
8 DATED this 5th day of June, 2020.
9
10                                      ________________________________________
                                        DISTRICT JUDGE BARBARA J. ROTHSTEIN
11
                                        UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND ORDER OF DISMISSAL                           UNITED STATES ATTORNEY
      C20-0042 BJR - 3                                             700 STEWART STREET, SUITE 5220
                                                                    SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
